Citation Nr: 0946415	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

1.  Entitlement to reimbursement or payment by the Department 
of Veterans Affairs for the cost of unauthorized medical 
expenses for treatment on June 15, 2007 at Wilson Memorial 
Hospital. 

2.  Entitlement to reimbursement or payment by the Department 
of Veterans Affairs for the cost of unauthorized medical 
expenses for treatment from June 16, 2007 to June 24, 2007 at 
Wilson Memorial Hospital. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York.  

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This appeal was previously before the Board in September 
2009, when it was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

The Board notes that the Veteran's appeal to the Board was 
previously characterized as a single issue.  However, given 
the result of this decision, his appeal has been changed to 
two separate issues for the sake of convenience.


FINDINGS OF FACT

1.  The Veteran is in receipt of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU), effective from December 2006.  

2.  The Veteran received treatment for his non-service 
connected arteriosclerotic heart disease at Wilson Memorial 
hospital in Binghamton, New York, from June 15, 2007 to June 
24, 2007.  

3.  The Veteran's treatment was not previously authorized by 
VA.  

4.  The treatment received on June 15, 2007 was for a medical 
emergency, VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable.  

5.  The treatment received from June 16, 2007 to June 24, 
2007 to include coronary bypass surgery was not for a medical 
emergency, it would have been feasible to use VA facilities, 
and the Veteran chose to receive this treatment in preference 
to previously scheduled surgery at a VA facility.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement or payment 
by the Department of Veterans Affairs for the cost of 
unauthorized medical expenses for treatment on June 15, 2007 
in route to and at Wilson Memorial Hospital have been met.  
38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.54, 17.120 (2009).  

2.  The criteria for entitlement to reimbursement or payment 
by the Department of Veterans Affairs for the cost of 
unauthorized medical expenses for treatment from June 16, 
2007 to June 24, 2007 at Wilson Memorial Hospital and any 
associated facilities have not been met.  38 U.S.C.A. §§ 
1703(a), 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.130 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

The veteran did not receive a VCAA notice letter.  Arguably, 
the VCAA does not apply to this case, because the governing 
regulations reside in Part 17 of 38 C.F.R. 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

Assuming arguendo that VCAA notice was required, any notice 
error will be presumed prejudicial unless VA can show that 
the error did not affect the essential fairness of the 
adjudication and persuade the United States Court of Appeals 
for Veterans Claims (Court) that the purpose of the notice 
was not frustrated, for example by demonstrating "(1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)

As discussed below, this case turns on the question of 
whether the Veteran's treatment was for a medical emergency 
of such a nature that a delay in treatment would have been 
detrimental to his health, and on whether or not the VA 
authorized the treatment.  The Veteran has made arguments in 
his April 2008 Notice of Disagreement, an April 2008 letter 
forwarded from his congressman, his June 2008 Substantive 
Appeal, and at the July 2009 hearing demonstrating his 
knowledge that evidence on these elements was needed to 
substantiate the claim.  

In addition, the Veteran was provided with the applicable 
laws and regulations in the April 2008 Statement of the Case.  
These were again provided to him after the September 2009 
remand in an October 2009 Supplemental Statement of the Case.  
While such a post-adjudication document cannot provide 
compliant VCAA notice, the Veteran did have actual knowledge 
of the requirements for establishing entitlement to 
reimbursement of unauthorized medical expenses.  Therefore, 
the Veteran and his representative had a meaningful 
opportunity to participate in the adjudication of the claim 
before the case was sent to the Board.  

There is no indication that there is any outstanding evidence 
that is relevant to this claim.  The Board will proceed with 
adjudication of this appeal.

Reimbursement for Unauthorized Medical Expenses

The Veteran contends that he is entitled to reimbursement for 
medical expenses incurred at a private facility in 
Binghamton, New York, from June 15, 2007 to June 24, 2007.  
He notes that he underwent cardiac catheterization at the VA 
medical facility in Syracuse, New York, shortly before he 
received his care at the private facility.  He was informed 
by the Syracuse VAMC that he would need bypass surgery and 
that the surgery would be scheduled and performed at the VA 
facility in Buffalo, New York.  The Veteran argues that he 
should not have released from the Syracuse VAMC and that when 
he was released, he should have been provided with more 
information as to when he would be scheduled for the bypass 
surgery in Buffalo.  The Veteran states that he experienced 
chest pains within a few days of returning home to 
Binghamton, which required emergency treatment at a local 
hospital.  He argues that he then underwent bypass surgery, 
and that this surgery had to be performed immediately to save 
his life.  The Veteran appears to believe that as the VA was 
aware of this surgery and forwarded his medical records to 
the private facility, this constituted authorization.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received through a private 
facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

Where private medical expenses have not been previously 
authorized by VA, as here, in order to establish entitlement 
to payment or reimbursement for such unauthorized expenses, a 
veteran must satisfy the criteria outlined by 38 U.S.C.A. § 
1728 or 38 U.S.C.A. § 1725, and their accompanying 
regulations.

Relevant to the instant case, under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 a veteran may receive VA payment or 
reimbursement of non-VA medical treatment, to include 
transportation, which VA has not previously authorized, under 
limited circumstances.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  

The provisions of 38 C.F.R. § 17.120 state that to the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed, under the 
following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service- connected 
disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 C.F.R. § 
17.120 (2009), see also Beverly v. Nicholson, 19 Vet. App. 
394, 402 (2005); Hennessey v. Brown, 7 Vet. App. 143, 146 
(1994); 38 U.S.C.A. § 1728; see also 38 C.F.R. § 17.1002(i) 
(noting that 38 U.S.C.A. § 1728 "authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability"). 

Because the provisions in 38 C.F.R. § 17.120 are conjunctive, 
not disjunctive, a veteran must satisfy each of these 
enumerated criteria in order to establish entitlement to 
reimbursement or payment of not pre-authorized, private (non-
VA) medical expenses.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); Cotton v. Brown, 7 Vet. App. 325, 327 (1995) ("All 
three statutory requirements must be met before reimbursement 
may be authorized").  

In addition, for the purposes of 38 C.F.R. § 17.120, a 
medical "emergency" is "a 'sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action.'"  Hennessey, 7 Vet. App. at 147 (quoting Webster's 
New World Dictionary 444 (3d ed., 1988)) (emphasis in 
original); accord Merriam Webster's New Collegiate Dictionary 
407 (11th ed., 2003) (defining "emergency" as "an unforeseen 
combination of circumstances or the resulting state that 
calls for immediate action . . . . an urgent need for 
assistance of relief").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the record shows that service connection has 
been established for prostate cancer, post-traumatic stress 
disorder, depression associated with prostate cancer, 
erectile dysfunction associated with prostate cancer, and a 
scar as a residual of prostate cancer.  In addition, a 
January 2008 rating decision granted the Veteran entitlement 
to a TDIU.  Although this rating decision is dated after the 
treatment in question, the Veteran's claim was pending at 
that time, and the effective date of the award of TDIU is 
December 29, 2006.  

VA surgical records from the Syracuse VAMC show that the 
Veteran underwent cardiac catheterization on June 12, 2007.  

Additional VA medical records from June 12, 2007 note that 
the findings from the cardiac catheterization indicated a 
need for surgical intervention.  A consult was placed for the 
Veteran to go to the VA facility in Buffalo for surgery.  The 
VA care provider stated that he had a long talk with the 
Veteran regarding his medications and current need for 
surgery.  The Veteran was to rest and stay somewhat sedentary 
until after surgery.  The Veteran understood and agreed to 
take his medications and avoid strenuous exertion.  The care 
provider added that he would follow up with the Veteran at an 
appointment scheduled for June 29, 2007, and expressed the 
hope that the Veteran would have had his consultation in 
Buffalo by that time.  

A June 13, 2007 nursing note indicates that the Veteran had 
placed several calls to his VA doctor.  The calls had been 
returned and the Veteran had been spoken to that morning.  
The Veteran expressed an understanding that morning as to the 
medication he was to take.  He had no further questions and 
was awaiting arrangements to be made for Buffalo.  

Private medical records from United Health Service Hospitals 
in Johnson City, New York, show that the Veteran had been 
admitted on June 15, 2007.  The records note that he had 
undergone cardiac catheterization at the VA hospital in 
Syracuse just last week, and he had originally been scheduled 
for bypass surgery in Buffalo early next week.  The date of 
the scheduled surgery had then been changed to June 28, 2007.  
In the meantime, the Veteran had experienced chest pain that 
morning.  He had been given nitroglycerin spray in the 
ambulance to relieve his discomfort and had been okay since 
that time.  An electrocardiogram showed no acute changes.  On 
examination, the Veteran was comfortably sitting in bed.  No 
irregularities were shown on physical examination.  The 
impression was arteriosclerotic heart disease with left main 
obstruction, and acute coronary syndrome.  The examiner 
stated that the Veteran was placed on medications including 
nitrates.  This record then states that "Since he prefers to 
have surgery here rather than going to Buffalo we will get 
his records from the VA hospital in Syracuse and consider 
early surgical therapy."  

VA records from the Syracuse VAMC state that the Veteran had 
called on June 18, 2009.  He reported that he was currently 
admitted to Wilson Memorial Hospital in Binghamton after 
having a severe episode of chest discomfort on June 15, 2007.  
A request was made to have his records sent to this hospital.  
The Veteran informed the VA care giver that he would not be 
leaving the hospital and that coronary bypass surgery was 
scheduled for June 20, 2007.  

The private medical records indicate that the Veteran 
underwent bypass surgery on June 20, 2007.  He was discharged 
from the hospital on June 24, 2007.  

Initially, the Board finds that the evidence does not show 
that the Veteran had authorization for any of the private 
treatment received from June 15, 2007 to June 24, 2007.  The 
only record of any contact between the Veteran and VA is of 
the June 18, 2007 telephone conversation, which states that 
the Veteran "informs" the VA that he was scheduled for 
surgery at the private facility and requested his VA records.  
There is no evidence that the Veteran requested authorization 
for either his initial treatment and hospitalization or his 
surgery, and the Veteran does not contend that he requested 
this authorization.  Furthermore, there is no evidence that 
the caregiver to which he spoke indicated that the surgery 
was authorized.  Finally, there is nothing in either the VA 
or private medical records that would show the Veteran 
believed he had obtained authorization from VA.  The 
applicable regulation does not provide for implied 
authorization.  Therefore, in the absence of any evidence 
whatsoever to show prior authorization, the Board finds that 
the care is question was not authorized.  38 C.F.R. § 17.54.  

As the Veteran's care was not authorized by the VA, he must 
meet all of the requirements of 38 C.F.R. § 17.120 in order 
to receive reimbursement of his expenses.  

The treatment in question was for the Veteran's 
arteriosclerotic heart disease.  Service connection has not 
been established for this disability.  However, the record 
also shows that entitlement to a TDIU has been established, 
effective from December 2006, which is prior to the treatment 
in question.  Therefore, the first provision of 38 C.F.R. 
§ 17.120 has been met.  See 38 C.F.R. § 17.120(a)(3).  

In addition, the Board finds that the remaining provisions of 
38 C.F.R. § 17.120 have also been met for the treatment 
received on June 15, 2007, including any expenses incurred 
during the transportation to the hospital by ambulance.  The 
record shows that the Veteran was experiencing chest pains 
and that he was brought to the hospital by ambulance.  The 
Board finds that given the Veteran's medical condition and 
his knowledge that he required bypass surgery, these chest 
pains qualify as a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action that would 
qualify as a medical emergency, and that it would have been 
reasonable for the Veteran to believe that delay in treatment 
would have been hazardous to his life or health.  See 
38 C.F.R. § 17.120(b).  

Finally, the Board takes note of the distance between the 
Veteran's home in Binghamton, New York and the VA medical 
facilities in either Syracuse or Buffalo, and finds that they 
were not feasible available, and that the delay required in 
seeking authorization prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable in this emergency situation.  See 38 C.F.R. 
§ 17.120(b).  Therefore, as all the requirements have been 
met, reimbursement for the expense incurred on June 15, 2007 
is warranted.  All reasonable doubt has been resolved in 
favor of the Veteran in reaching this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

However, the Board is unable to find that reimbursement is 
warranted for the remaining treatment received from June 16, 
2007 through June 24, 2007.  The evidence does not show that 
the remaining treatment was for a medical emergency or that a 
VA facility was not feasible available.  

The June 15, 2007 private medical records show that the 
Veteran had not experienced any further problems after his 
arrival at the hospital.  He was sitting comfortably in bed 
and no abnormal findings were noted on examination.  
Therefore, it is apparent that the medical emergency had 
ended the same day that it began.  This is further 
demonstrated by the fact that the private facility waited 
until five days after the Veteran's admission to conduct the 
bypass surgery, which contradicts the Veteran's assertion 
that immediate surgery was needed to save his life.  The 
private medical records show that bypass surgery was already 
scheduled to be conducted just eight days later at the VA 
facility in Buffalo, and there is no medical opinion 
whatsoever that would indicate that the surgery had to be 
performed at an earlier date or that delay would have been 
hazardous to the Veteran's life or health.  The Veteran spoke 
by phone to the VA on June 18, 2007, and said nothing to 
indicate at that time that there was any medical reason that 
required the date of his surgery to be brought forward.  The 
Board must find that treatment provided to the Veteran 
beginning on June 16, 2007 was not for a medical emergency, 
and that it would have been reasonably feasible to have 
obtained the same treatment at a VA facility.  38 C.F.R. 
§ 17.120(b)(c).  

Moreover, the Board again takes note of the June 15, 2007 
record which clearly states that the Veteran "prefers to have 
surgery here rather than going to Buffalo....."  By regulation, 
no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  While the Veteran asserts that he was unsure as 
to when he would be scheduled for his surgery at the Buffalo 
VAMC, these June 15, 2007 records show that he provided a 
date of June 28, 2007 for the scheduled surgery.  This 
information could have only come from the Veteran or any next 
of kin who may have accompanied him as his VA records were 
not obtained until after June 18, 2007.  As the record 
clearly shows that the Veteran was scheduled for bypass 
surgery at the VA facility in Buffalo but chose instead to 
have his surgery earlier at the private facility near his 
home, further reimbursement is precluded.  38 C.F.R. 
§ 17.130.  

In reaching this decision, the Board notes that 38 U.S.C.A. § 
1725 and it's implementing regulations, 38 C.F.R. §§ 17.1000 
(2009) and 17.1002 (2009), are not for application in the 
instant case, as these provisions apply to reimbursement 
relating to non-VA emergency medical treatment of a veteran 
for a non-service connected disorder.  38 C.F.R. § 17.1000 
(noting that "[s]ections 17.1000 through 17.1008 constitute 
the requirements under 38 U.S.C.A. 1725 that govern VA 
payment or reimbursement for non-VA emergency services 
furnished to a veteran for nonservice-connected conditions"); 
accord Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006).  
Similarly, the provisions of 38 C.F.R. § 17.101, which 
governs the collection or recovery by VA for medical care or 
service produced or furnished by a veteran for a nonservice-
connected disability, also do not apply to the instant case.  
38 C.F.R. § 17.101(a)(1) (2009) (stating that "[t]his section 
covers collection or recovery by VA, under 38 U.S.C.A. 1729, 
for medical care or services provided or furnished to a 
veteran . . . [f]or . . . [certain] nonservice-connected" 
disabilities). 


ORDER

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs for the cost of unauthorized medical 
expenses for treatment received on June 15, 2007 in route to 
and at Wilson Memorial Hospital is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs for the cost of unauthorized medical 
expenses for treatment from June 16, 2007 to June 24, 2007 at 
Wilson Memorial Hospital is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


